UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54000 Big Sky Productions, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0410480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12021 Wilshire Blvd. #234 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 430-1388 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:12,063,381 shares of common stock as of March 31, 2012. 1 BIG SKY PRODUCTIONS INC. FOR THE FISCAL QUARTER ENDED MARCH 31, 2012 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Mine Safety Disclosures 15 Item 5 Other Information 15 Item 6 Exhibits 15 Signatures 16 2 PART I Item 1 Financial Statements BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Financial Statements March 31, 2012 3 BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Financial Statements March 31, 2012 CONTENTS Page(s) Balance Sheets as of March 31, 2012 and June 30, 2011 5 Statements of Operations for the three and nine months ended March 31, 2012 and 2011 and the period of February 28, 2008 (inception) to March 31, 2012 6 Statements of Cash Flows for the nine months ended March 31, 2012 and 2011 and the period of February 28, 2008 (inception) to March 31, 2012 7 Notes to unaudited financial statements 8 - 11 4 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Balance Sheets March 31, June 30, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable - Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $5,423 and $715 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Related party payable, net of $875discount on March 31, 2012 Deferred revenue Total current liabilities Stockholders' Deficit Common stock, $0.001 par value; 75,000,000 shares authorized; 12,063,381 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part to unaudited condensed financial statements 5 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Statements of Operations (Unaudited) From February 28, Three months ended March 31, Nine months ended March 31, 2008 (inception) to March 31, 2012 Revenue $ Cost of revenue Gross margin Operating Expenses Professional fees Depreciation General and administrative Total operating expenses Other income (expense) Gain (loss) on foreign currency exchange - - - ) Interest income - 3 Interest expense ) - ) - ) Total other income (expense) ) - ) ) Net income (loss) $ $ ) $ $ ) $ ) Basic and diluted income (loss) per common share $ $ ) $ $ ) Weighted average shares outstanding The accompanying notes are an integral part to unaudited condensed financial statements 6 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Statements of Cash Flows (Unaudited) For the period from February 28, 2008 Nine months ended March 31, (inception) to March 31, 2012 Cash flows from operating activities Net income (loss) $ $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Common stock issued for services - - Depreciation Amortization of debt discount - Unrealized foreign exchange loss - - Changes in operating assets and liabilities Accounts receivable ) - Prepaid expenses and other current asset ) ) Accounts payable Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment ) ) ) Cash flows from investing activities ) ) ) Cash flows from financing activities Related party payable Proceeds from sale of stock - - Net cash provided by financing activities # Net change in cash ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock for professional and consulting services $
